DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: [0007] and [0093] change “carabine” to –carabiner—
  In order to minimize the necessity in the future for converting dimensions given in the English system of measurements to the metric system of measurements when using printed patents as research and prior art search documents, all patent applicants should use the metric (S.I.) units followed by the equivalent English units when describing their inventions in the specifications of patent applications. Appropriate correction is required.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7 (as well as dependent claims 2-13 due to dependency) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The limitation, “a thermoplastic polymeric material having a density of about 0.80 g/cm3 or less” is unclear because none of the thermoplastics within the specification have the recited material density as claimed. By way of example, high density polyethylene (HDPE), as claimed in claim 2, has a density from 0.94-0.97 g/cm3. Omnexus (https://omnexus.specialchem.com/polymer-properties/properties/density) discloses a list of thermoplastics with their respective densities. None of the listed densities fall within the range of 0.80 g/cm3 or less as claimed. For the purposes of examination, the examiner will interpret the claim to be any of the defined densities associated with thermoplastic polymeric materials.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation, “wherein the pyramid-shaped base structure is formed of high-density polyethylene (HDPE), which is vague and indefinite. It is unclear if this is the thermoplastic polymeric material of claim 1. For the purposes of examination, the examiner will interpret the limitation to be, the fish attractor and escape habitat system of claim 1, wherein the thermoplastic polymeric material is high-density polyethylene.
In view of the rejections above under 35 U.S.C. 112, the claims referred to in any and all rejections below are rejected as best understood.
	
Claim Objections
Claim 19 is objected to because of the following informalities:  “carabine” should be amended to –carabiner--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-6 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Lowe; William R. (US 5173006 A.;) in view of Hense; Brian J. (US 5042424 A; hereinafter Hense).
Regarding claim 1 Lowe teaches:
A fish attractor and escape habitat system, comprising: (See Fig. 1); (Col. 1, lines 39-47) 
a pyramid-shaped base structure comprising a plurality of side walls forming an interior space and having an open bottom and an open top. (See Fig. 1 #1, 16, 17); (Col. 4, lines 65-68 and Col. 5, lines 0-1)
Lowe does not teach. Hense teaches:
wherein the side walls comprise a plurality of elongated slots and brace slots formed therein. (See Fig. 2 #34, 70, 72, 74, 76); (Col. 4, lines 33-36)
and wherein the pyramid-shaped base structure is formed of a thermoplastic polymeric material. (Col. 2, lines 55-61) 
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the device of Lowe to have a plurality of elongated slots and brace slots, as taught by Hense, in order to gain the advantages of strengthening the structure as well as providing more interior access for marine life, and since Lowe discloses that internal bracing may be used (Col. 5, lines 56-59). 
Furthermore, it would have been obvious to one of ordinary skill to have modified the fiberglass of Lowe to be a thermoplastic polymeric material, as taught by Hense, in order to gain the advantages of reducing manufacturing costs, since it has been held to be within the general skill of a worker to a select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Lowe in view of Hense does not teach the specified density range. However, high-density polyethylene has a density of about 0.94-0.97 g/cm3. Hense discloses the structure is made from HDPE, and therefore meets the claim as best understood. See rejection above.
Regarding claims 2 and 5 Lowe in view of Hense, as shown above, discloses all of the limitations of claim 1. Lowe does not teach. Hense further teaches:
wherein the pyramid-shaped base structure is formed of high-density polyethylene (HDPE). (Col. 2, lines 55-61)
It would have been obvious to one of ordinary skill to have modified the fiberglass of Lowe to be a HDPE, as taught by Hense, in order to gain the advantages of reducing manufacturing costs, since it has been held to be within the general skill of a worker to a select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Furthermore, the physical property of HDPE is defined by a tensile strength of 4,000 psi, and therefore meets the limitation of claim 5, Fast Radius (https://www.fastradius.com/resources/know-your-materials-ldpe-and-hdpe/).
Regarding claim 3 Lowe in view of Hense, as shown above, discloses all of the limitations of claim 1. Lowe in view of Hense does not teach. It would have
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lowe in view of Hense, and further in view of Whitlock; David W. (US 4094270 A; hereinafter Whitlock).
Regarding claim 4 Lowe in view of Hense, as shown above, discloses all of the limitations of claim 1. Lowe in view of Hense does not teach. Whitlock teaches:
Tabs and slots for connecting panels. (See Fig. 2); (Cols. 3 and 4, lines 65-68, 0-4)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified each side wall attachment of Lowe and Hense to be a tab configured for attachment to a corresponding slot, as taught by Whitlock in order to gain the advantages of ease of assembly since the structure would not require additional parts, such as bolts.
Regarding claim 6 Lowe in view of Hense, as shown above, discloses all of the limitations of claim 1. Lowe further teaches:
Wherein the pyramid-shaped base structure has a length of about three feet to about ten feet. (Col. 5, lines 60-61)
Claim(s) 7-9 and 12 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Lowe in view of King; David et al. (US 9560838 B1; hereinafter King).
Regarding claim 7 Lowe teaches:
A fish attractor and escape habitat system, comprising: (See Fig. 1); (Col. 1, lines 39-47) 
a pyramid-shaped base structure comprising a plurality of side walls forming an interior space and having an open bottom and an open top. (See Fig. 1 #1, 16, 17); (Col. 4, lines 65-68 and Col. 5, lines 0-1)
Lowe does not teach. King teaches:
a plurality of elongated slots and brace slots formed therein. (See Fig. 4 #114, 116); (Col. 4, lines 59-66)
a plurality of braces slidably attached to the base structure at the brace slots. (See Fig. 4 #115) ; (Col. 5, lines 31-35)
wherein the base structure and the plurality of braces are formed of a thermoplastic polymeric material. (Col. 6, lines 26-32)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the device of Lowe to have a plurality of elongated slots and brace slots, and a plurality of braces slidably attached at the brace slots, as taught by King, in order to gain the advantages of improving the amount of available shelter for aquatic life.
Furthermore, it would have been obvious to one of ordinary skill to have modified the fiberglass of Lowe to be a thermoplastic polymeric material, as taught by King, in order to gain the advantages of reducing manufacturing costs, since it has been held to be within the general skill of a worker to a select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. (PVC) is a thermoplastic polymeric material, and therefore meets the claim.
Lowe in view of King does not teach the specified density range. However, Polyvinyl chloride has a density of about 1.44 g/cm3. King discloses the structure is made from PVC, and therefore meets the claim as best understood. See rejection above.
Regarding claim 8 Lowe in view of King discloses all of the limitations of claim 7. Lowe does not teach. King further teaches:
Braces have a textured surface. (Col. 5, lines 44-51)
Lowe in view of King does not teach wherein the textured surface comprises a plurality of longitudinal ribs. It would have been an obvious substitute of functional equivalent to substitute the surface texture of Lowe and King with longitudinal ribbing since a simple substitution of one known element for another would obtain predictable results, and King discloses that a surface texture promotes the growth of algae, for the same reason as applicant. Furthermore, the specification does not provide criticality for this limitation as page 10, [0083], discloses that the braces may be smooth.
Regarding claim 9 Lowe in view of King discloses all of the limitations of claim 7. Lowe does not teach. King further teaches:
Wherein the braces are V-shaped. (See Fig. 4 #118); (Col. 5, lines 27-40)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the device of Lowe, to include v-shaped braces, as taught by King, in order to gain the advantages of increasing the available shelter for marine life.
Claims 10-11 are rejected, under 35 U.S.C. 103 as being unpatentable over Lowe in view of King, further in view of Marsden; Matthew E (US 9681645 B2; hereinafter Marsden).
Regarding claim 10 Lowe in view of King discloses all of the limitations of claim 7. Lowe in view of King does not teach. Marsden teaches:
wherein the braces are shaped as a wave having two inwardly curved portions. (See Fig. 4 #40)
It would have been a matter of design choice to one having ordinary skill in the art at the time of filing to modify the braces of Lowe and King to be shaped as a wave, as taught by Marsden, in order to gain the advantages of increasing available surface area for marine growth, as an obvious change in shape. 
Regarding claim 11 Lowe in view of King discloses all of the limitations of claim 7. Lowe in view of King does not teach. Marsden teaches:
Wherein the braces are at least three feet in length. (Col. 4, lines 33-38)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the braces of Lowe and King to be at least three feet in length, as taught by Marsden, in order to gain the advantages of providing increased area for shelter, and since a change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 12 Lowe in view of King discloses all of the limitations of claim 7. Lowe further teaches:
Wherein each of the sloping side walls comprises an upper edge that forms the open top. (See Fig. 1 #16)
Lowe does not teach. King teaches:
a plurality of holes configured for attaching a cable thereto. (See Fig. 18 holes with cable attached)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the side walls of Lowe to include holes configured for attaching a cable thereto, as taught by King, in order to gain the advantages of a more precise system of deployment.
Claim 13 is rejected, under 35 U.S.C. 103 as being unpatentable over Lowe in view of King, further in view of SHAANAN SMITH (GB 2594351 A; hereinafter Shaanan).
Regarding claim 13 Lowe in view of King discloses all of the limitations of claim 7. Lowe in view of King does not teach. Shaanan teaches:
wherein each of the sloping side walls comprises a bottom edge that forms the open bottom and each of the bottom edges comprises a plurality of jagged teeth. (See Fig. 6 #62); (abstract)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the bottom edge of the sidewalls of Lowe and King to include a bottom edge comprising a plurality of jagged teeth, as taught by Shaanan, in order to gain the advantages of gripping the sea floor.
Claims 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe in view of King further in view of KIM SANG CHUN (KR 101788562 B1; hereinafter Chun) and Fussell; Don L. (US 5315779 A; hereinafter Fussell).
Regarding claims 14 and 19 Lowe teaches:
A fish attractor and escape habitat system, comprising: (See Fig. 1); (Col. 1, lines 39-47) 
a pyramid-shaped base structure comprising a plurality of side walls forming an interior space and having an open bottom and an open top. (See Fig. 1 #1, 16, 17); (Col. 4, lines 65-68 and Col. 5, lines 0-1)
Lowe does not teach. King teaches:
a plurality of elongated slots and brace slots formed therein. (See Fig. 4 #114, 116); (Col. 4, lines 59-66)
a plurality of braces configured for insertion at the brace slots. (See Fig. 4 #115) ; (Col. 5, lines 31-35)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the device of Lowe to have a plurality of elongated slots and brace slots, and a plurality of braces slidably attached at the brace slots, as taught by King, in order to gain the advantages of improving the amount of available shelter for aquatic life.
Lowe in view of King does not teach. Chun teaches:
a cable configured for attaching a weight to the base structure, and a plurality of fasteners configured for attaching the cable to the base structure. (See Fig. 2 #101, 110, 123, 124)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the device of Lowe and King to include a cable, anchor, and plurality of fasteners, as taught by Chun, in order to gain the advantages of controlling the movement of the device. Lowe, King, and Chun does not teach a clip. Fussell teaches a clip for attaching an anchor (See Fig. 4 #14, 18, 27); (Col. 2, lines 48-52). It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the plurality of fasteners of Lowe, King, and Chun to be clips, as taught by Fussell, in order to gain the advantage of releasable attachment.
Lowe, King, Chun, and Fussell does not teach wherein the clips are carabiner clips. 
It would have been obvious to one having ordinary skill in the art at the time of filing as an obvious substitution of functional equivalent to substitute for carabiner clips since a simple substitution of one known element for another would obtain predictable results and applicant states within the specification page 19 that the weight could be secured with straps, clips, or other securing mechanisms.
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe in view of King, Chun, Fussell, and further in view of Marsden.
Regarding claim 15 Lowe, in view of King, Chun, and Fussell, as shown above, discloses all of the limitations of claim 14. Lowe, in view of King, Chun, and Fussell does not teach. Marsden teaches:
Wherein the weight is a cinder block. (See Fig. 20 #80)
It would have been obvious to one having ordinary skill in the art at the time of filing as an obvious substitution of functional equivalent to substitute an anchor, as taught by Lowe, King, Chun, and Fussell, with a cinder block of Marsden, since a simple substitution of one known element for another would obtain predictable results.
Regarding claim 16 Lowe, in view of King, Chun, and Fussell, as shown above, discloses all of the limitations of claim 14. Lowe, in view of King, Chun does not teach. Fussell further teaches:
Wherein the cable is made of stainless or galvanized steel. (Col. 1, lines 51-57)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the cable of Lowe, in view of King, Chun to be stainless steel, as taught by Fussell, in order to gain the advantages of improved longevity, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 17 Lowe, in view of King, Chun, and Fussell, as shown above, discloses all of the limitations of claim 14. Lowe, in view of King and Fussell does not teach. Chun further teaches:
Wherein the cable comprises a center loop configured for attachment to the weight (See Fig. 2 loop shown between #101)
Lowe, in view of King, Chun, and Fussell does not teach. Marsden teaches:
Two end loops. (See Fig. 20 #83)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the cable of Lowe, in view of King, Chun, and Fussell to include two end loops, as taught by Marsden in order to gain the advantages providing additional attachment points.
Regarding claim 18 Lowe in view of King, Chun, Fussell discloses all of the limitations of claim 14. Lowe further teaches: 
Wherein each of the sloping side walls comprises an upper edge that forms the open top. (See Fig. 1 #16)
Lowe, Chun, and Fussell does not teach. King teaches:
a plurality of holes configured for attaching a cable thereto. (See Fig. 18 holes with cable attached)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the side walls of Lowe, Chun, and Fussell to include holes configured for attachment by the clips, as taught by King, in order to gain the advantages of a more precise system of deployment.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lowe in view of King, Chun, Fussell, and further in view of Hense.
Regarding claim 20 Lowe in view of King, Chun, Fussell, as shown above, discloses all of the limitations of claim 14. Lowe in view of King, Chun, Fussell does not teach. Hense further teaches:
wherein the pyramid-shaped base structure is formed of high-density polyethylene (HDPE). (Col. 2, lines 55-61)
It would have been obvious to one of ordinary skill to have modified the fiberglass of Lowe to be a HDPE, as taught by Hense, in order to gain the advantages of reducing manufacturing costs, since it has been held to be within the general skill of a worker to a select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Lowe in view of King, Chun, Fussell, and Hense does not teach wherein the braces are made of HDPE. It would have been obvious to one having ordinary skill in the art at the time of filing to have modified the braces to be made of HDPE, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and since there is no criticality for the claimed limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art is pertinent because it relates to marine life attraction and shelter devices: US 4727672 A, US 4916845 A, US 6186702 B1, US 6824327 B1, US 6978735 B1, US 8020515 B2, US 9744687 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644                       

/MONICA L PERRY/Primary Examiner, Art Unit 3644